DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant(s) arguments and claim amendments submitted on 0526/2021 were found persuasive by the Examiner.  Therefore, the previous set of rejections set forth in the Non-Final Rejection submitted 12/28/2020 are withdrawn.

Other References Cited
	The art of record and not relied upon is considered pertinent to Applicant(s) disclosure include:
Knoppke (US 2019/0336979) discloses a pipette tip receptacle plate comprising a proximal and distal surface, an array of bores that extend from the proximal surface to the distal surface, and ribs extending from the distal surface along either the X-axis or the Y-axis.

Although Knoppke discloses the a pipette tip receptacle plate comprising proximal and distal surface, an array of bores that extend from the proximal surface to the distal surface, and ribs extending from the distal surface along either the X-axis or the Y-axis, the disclosure has a corresponding foreign application priority date of May 3, 2018 which is later than the provisional application filing date of Feb. 03, 2017 of the corresponding instant application. 

Allowable Subject Matter
	Claims 23-24, 26, 28-30, 32-36 are allowed.
	In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a pipette tip receptacle plate comprising a proximal surface and distal surface, an array of bores configured to receive pipette tips, wherein the bores extend from the proximal surface to the distal surface. The pipette tip receptacle plate further comprising ribs extending from the distal surface of the plate parallel to either the X-axis or the Y-axis, but not both the X-axis and the Y-axis, between each column or row of bores in the array.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        




	/Benjamin R Whatley/            Primary Examiner, Art Unit 1798